DETAILED ACTION


Allowable Subject Matter
Claims 2-9, 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for abandoned item detection.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards abandoned item detection based on determining a matching range of a candidate region in the reference background image corresponding to the abandoned object, calculating a matching degree between the candidate region of the abandoned object and the matching range, determining, when the matching degree is greater than a threshold, the candidate region of the abandoned object is matched with the matching range, and the abandoned object is false detection, and determining, when the matching degree is less than the threshold, the abandoned object is correct detection.
The closest prior art, Brown (US 2013/0108102) shows a similar system, determining a false detection of abandoned objects.
However, Brown fails to address: 
“wherein the judging by the processor comprises: determining a matching range of a candidate region in the reference background image corresponding to the abandoned object,
calculating a matching degree between the candidate region of the abandoned object and the matching range, determining, when the matching degree is greater than a threshold, the candidate region of the abandoned object is matched with the matching range, and the abandoned object is false detection, and determining, when the matching degree is less than the threshold, the abandoned object is correct detection.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663